Citation Nr: 0734960	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-30 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1943 to April 
1946.  He died in October 2004, and the appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In her January 2006 substantive appeal, the appellant 
requested a video hearing before a Member of the Board.  In 
July 2006, she was notified that a hearing had been scheduled 
for August 2006.  Because her representative was unavailable 
for that month, her hearing was rescheduled for March 2007.  
The appellant received notice of this hearing, but she failed 
to report.  The appellant has provided no explanation for her 
failure to report.  Her hearing request, therefore, is deemed 
withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310 
(West 2002).  The cause of a veteran's death will be 
considered to be due to a service-connected disability when 
the evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a) (2007).  This question will be resolved by the use 
of sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran.  38 
C.F.R. § 3.312(a) (2007).  For a service-connected disability 
to be considered the principal or primary cause of death, it 
must singly, or with some other condition, be the immediate 
or underlying cause, or be etiologically related thereto.  38 
C.F.R. § 3.312(b) (2007).  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2007).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3) 
(2007).

The regulations also state that there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive and debilitating 
nature.  38 C.F.R. § 3.312(c)(4) (2007).

In the case at hand, the veteran's death certificate states 
that a cerebrovascular event was the immediate cause of death 
and that hypertension and coronary artery disease were 
significant conditions that contributed to death.  In June 
2006, the appellant's representative noted that the veteran 
was treated for hypertension and cardiovascular symptoms 
following the onset of his PTSD and argued that such 
conditions are known to be caused by PTSD.  Because this 
issue has not been addressed by a medical examiner, the Board 
believes that a remand for further evidentiary development 
and a VA opinion is in order.  

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
individuals or facilities that may possess 
additional records pertinent to her claim.  
After obtaining any necessary 
authorization from the appellant, the RO 
must obtain any outstanding medical 
records and associate them with the claims 
file.  The RO should specifically request 
any VA medical records that are not 
currently on file that relate to the 
appellant's claim.  If any of the 
requested records do not exist or cannot 
otherwise be obtained, that fact should be 
noted in the claims file.

2.  The RO should arrange to have an 
appropriate examiner review the claims 
file and render an opinion as to the 
relationship, if any, between the 
veteran's service-connected disabilities 
and the cause of the veteran's death.  The 
examiner is asked to discuss the 
following:

(a)  Is it at least as likely as not (a 50 
percent probability or greater) that the 
veteran's cerebrovascular event, coronary 
artery disease, or hypertension was caused 
by, aggravated by, or otherwise 
etiologically related to his military 
service or to a disability suffered 
therein?

(b)  Specifically, is it at least as 
likely as not (a 50 percent probability or 
greater) that the veteran's service-
connected PTSD was singly, or jointly with 
some other condition(s), the immediate or 
underlying cause of death or was 
etiologically related thereto? 

(c)  Is it at least as likely as not (a 
50% degree of probability or greater) that 
the veteran's service-connected PTSD 
contributed substantially or materially; 
that it combined to cause death; or that 
it aided or lent assistance to the 
production of death?

When answering these questions, the 
examiner should discuss whether there is 
at least as likely as not a relationship 
between the veteran's PTSD and the 
cerebrovascular event, as well as any 
possible relationship between the 
veteran's PTSD and his hypertension or 
coronary artery disease.  A complete 
rationale for all opinions must be 
provided.  If the examiner cannot provide 
the above requested opinion without resort 
to speculation, it must be so stated.

3.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the RO must 
readjudicate the issue on appeal.  If the 
issue on appeal continues to be denied, 
the appellant and her representative must 
be provided a supplemental statement of 
the case.  The appellant must then be 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



